Citation Nr: 1439007	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-01 337	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a left ovarian cyst.

2.  Entitlement to service connection for a right ovarian cyst.



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1986 to June 1993.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2014, while on appeal, the RO granted service connection for residuals of a back injury. 

The claims are REMANDED to an Agency of Original Jurisdiction (AOJ).  


REMAND

In March 2014 on VA examination, the Veteran stated that she was treated at a military hospital for a ruptured ovarian cyst while on active duty.  As the records not among the service treatment records on file, further development under the duty to assist is needed.  38 C.F.R. § 3.159(c)(1).




Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the military facility where she was treated her for a ruptured ovarian cyst during service.  Then request the records the Veteran has identified. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development, adjudicate the claims.  If any benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



